Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17047566, filed on October 14, 2020, has claims 1-19 pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 and 11/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and its dependent claims (2-15), 16 and its dependent claim (17) and claim 18 and claim 19 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
With regards to independent claims 1, 16 and 19, the limitations of “an information generation section configured to refer to information related to an action history and an action schedule of a user acquired and a database of event content information regarding a plurality of events, and generate profile information of the user while tying together information of stay places in past and future of the user and information of artistes of the events; and an output section configured to set a priority for each of the plurality of artistes on a basis of the generated profile information, and output a content corresponding to each of the artistes in accordance with the priority”. as drafted, are processes that, under their broadest reasonable interpretations cover performance of the limitations in mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites
an abstract idea.
The judicial exception is not integrated into a practical application. The medium
and storage recited in the claims are recited at a high-level of generality (i.e., as generic
computer storage performing a generic computer function) such that they amount to no
more than mere instructions to apply the exception using a generic computer
component. Further the judicial exception is not integrated into a practical application
because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a
computer.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of
using storage and a medium to perform the mental steps amounts to no more than
mere instructions to apply the exception using a generic computer component, which
cannot provide an inventive concept. The claims thus are not patent eligible.
With regard to the dependent claims,
The dependent claims (2-15 and 17) all further add additional mental steps/calculations or merely elaborate on mental steps from the independent claims.

Claims 1-17 and 19 are rejected under 35 U.S.C. 101 because the claims recite "An information processing apparatus" (claims 1 and 16) and “A program for causing a computer” (claim 19), however the claim's limitations do not include any physical structure to perform the steps recited in the claim, furthermore the claim fails to disclose a physical article or object associated with the claimed system. These claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11and 13-19 are rejected under 35 USC 102(a) as being anticipated by Ganesh (US 2014/0101123 A1) (hereinafter Ganesh).
As per claim 1, Ganesh discloses an information generation section configured to refer to information related to an action history [The information may include a search history, a browsing history, an electronic communication message, a social media profile, and a geographic location history. The computing device may determine, based on the information associated with the user, a predicted interest of the user, See abstract, (Examiner notes that it is understood that “searching history”, “browsing history” and “social media profile” can be interpreted as “action history” as recited in the claim)] and an action schedule of a user acquired and a database of event content information regarding a plurality of events [The text may include an event title, an event location, an event time, and a transit time corresponding to a time to arrive at the event from the current device location., paragraph 49,( Examiner noted that the “event location” and the “event time” can be interpreted as “action schedule” based on applicant’s specification “action schedule”: expected stay places or expected stay times, see instant specification para 139)], and generate profile information of the user while tying together information of stay places in past and future of the user and information of artistes of the events [The user may perform a series of queries with the Internet search engine and in this way may cause the Internet search engine and/or Internet browser application to store a search history of the user. The search history of the user may represent a series queries associated with the user and performed by an Internet search engine., paragraph 54]; and an output section configured to set a priority for each of the plurality of artistes on a basis of the generated profile information [Event detection module 26 may also rank the events, e.g., based on a determined relevancy to the predicted interest of the user, physical distance from the computing device, etc, paragraph 25], and output a content corresponding to each of the artistes in accordance with the priority [The computing device may determine, based on a strength of a relationship between the predicted interest and respective event information associated with each of the events, a ranking of the events. The computing device may output, based on the ranking, at least a portion of the event information for at least one of the events, See abstract].

As per claim 2, Ganesh discloses wherein the action history of the user is acquired by a position sensor configured to detect a position of the user [Device location module 22 may determine a geographic location of computing device 10. For example, computing device 10 may include a global positioning system (GPS)) and a user input device, paragraph 17, See Fig. 1].

As per claim 3, the rejection of claim 3 is incorporated by claim 1 above. However Ganesh does not disclose wherein the action history of the user is acquired by specifying the events that the user participated in by using sensing data acquired from a sound sensor configured to detect sound that has occurred around the user and referring to the database. On the other hand, Kurata discloses wherein the action history of the user is acquired by specifying the events that the user participated in by using sensing data acquired from a sound sensor configured to detect sound that has occurred around the user and referring to the database [The sensor 935 acquires information on the state of the information processing device 900 itself such as the attitude of the casing of the information processing device 900, or acquires information on the surrounding environment of the information processing device 900 such as the brightness and noise around the information processing device 900. The sensor 935 may also include a GPS receiver, which receives a global navigation satellite system (GNSS) signal and measures the latitude, longitude, and altitude of the device, paragraph 154]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ganesh teaching of modifying user preference and event prediction methodology into Kurata’s teaching of action assistance toward coming plan that is optimal for each target user, based on user condition in an indoor environment acquired for each target user participating in the coming plan, because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving automatically predicted and suggestions of nearby events that are related to the predicted user interest to be displayed, the user can quickly find interesting and relevant event information, while reducing the time spent by a user performing unsuccessful internet keyword searches and reading irrelevant search results about events and attractions, as taught by Ganesh.

As per claim 4, Ganesh discloses wherein the action schedule of the user is acquired by being inputted in advance by the user [computing device 10 may execute a map application that the user may use to navigate and to search for nearby events. From the map application, the user may request computing device 10 display nearby events, paragraph 69].

As per claim 5, Ganesh discloses wherein the event content information includes information of a date and a time of holding, a place of holding, and the artiste of each of the events [FIG. 3B shows graphical user interface 310B as part of a search application executing on a computing device. For example, computing device 10 may execute a search application that the user may to search for nearby events. From the search application, the user may request computing device 10 find nearby events. Suggestion module 28 of computing device 10 may cause computing device 10 to output graphical user interface 310B for display to UID 12. User interface 310B includes graphical elements that contain event information in list form., paragraph 70].

As per claim 6, Ganesh discloses wherein the event content information includes at least any of headings of performed pieces of music, orders of performing the performed pieces of music, genres of the performed pieces of music, or names of creators of the performed pieces of music [Fig. 3B, The user may tap or gesture on each graphical element that represents an event and in response, computing device 10 may display more event information corresponding to the event or open a webpage about the event using an Internet browser application executing on computing device 10, paragraph 70].

As per claim 7, Ganesh discloses, wherein the information generation section extracts information of stay places in the past and the future of the user on a basis of information related to the action history and the action schedule of the user and specifies the events corresponding to the acquired stay places and extracts information of the artistes corresponding to the specified events, on a basis of the database, and thereby generates the profile information of the user while tying together information of the stay places in the past and the future of the user and information of the artistes of the events [The user may perform a series of queries with the Internet search engine and in this way may cause the Internet search engine and/or Internet browser application to store a search history of the user. The search history of the user may represent a series queries associated with the user and performed by an Internet search engine., paragraph 54].

As per claim 8, Ganesh discloses wherein the output section outputs the content corresponding to each of the artistes on a basis of a priority order in which the priority is higher for the artiste corresponding to the stay place in the future of the user at a nearest date and time with respect to a prescribed point of time [The user may perform a series of queries with the Internet search engine and in this way may cause the Internet search engine and/or Internet browser application to store a search history of the user. The search history of the user may represent a series queries associated with the user and performed by an Internet search engine., paragraph 54].

As per claim 9, Ganesh discloses wherein the output section outputs the content corresponding to each of the artistes on a basis of a priority order in which the priority is higher for the artiste corresponding to the stay place in the past of the user at a nearest date and time with respect to a prescribed point of time [The user may perform a series of queries with the Internet search engine and in this way may cause the Internet search engine and/or Internet browser application to store a search history of the user. The search history of the user may represent a series queries associated with the user and performed by an Internet search engine., paragraph 54].

As per claim 10, Ganesh discloses wherein the output section outputs the content corresponding to each of the artistes on a basis of a priority order in which the priority is higher for the artiste corresponding to the stay place in the past of the user corresponding to a prescribed month and day or at a nearest month and day with respect to a prescribed month and day [The computing device may determine, based on a strength of a relationship between the predicted interest and respective event information associated with each of the events, a ranking of the events. The computing device may output, based on the ranking, at least a portion of the event information for at least one of the events, See abstract].

As per claim 11, Ganesh discloses wherein the output section sets the priority for each of the plurality of artistes on a basis of taste information of the user, and outputs a content corresponding to each of the artistes in accordance with the priority [The computing device may determine, based on a strength of a relationship between the predicted interest and respective event information associated with each of the events, a ranking of the events. The computing device may output, based on the ranking, at least a portion of the event information for at least one of the events, See abstract].

As per claim 13, Ganesh discloses wherein the taste information of the user is acquired by being inputted in advance by the user [computing device 10 may execute a map application that the user may use to navigate and to search for nearby events. From the map application, the user may request computing device 10 display nearby events, paragraph 69].

As per claim 14, Ganesh discloses wherein the taste information of the user is inferred on a basis of relationship information obtained by a learning tool configured to use input information inputted by the user and sensing data that are acquired in a period corresponding to the input information by a motion sensor configured to detect a motion of the user or a living body information sensor configured to detect living body information of the user, and perform machine learning of a relationship between the input information and the sensing data [In response to the predicted interest query from event detection module 26, interest prediction module 24 may traverse the topics of interest learned about the user and identify a predicted interest of the user as being a topic of interest with a high count relative to other topics of interest. In this example, interest prediction module 24 may determine that a topic of interest associated with the user, with a high record count, is astronomy. Interest prediction module 24 may send data, corresponding to the predicted interest of the user (e.g., astronomy) over communication channels 50 to event detection module 26, paragraph 42].

As per claim 15, Ganesh discloses wherein the output section outputs music or video as the content [One or more output devices 46 of computing device 10 may generate output. Examples of output are tactile, audio, and video output, paragraph 31].

As per claim 17, Ganesh discloses wherein the pieces of attribute information are creators or genres of created works regarding the events [interest prediction module 24 may update the count associated with each topic of interest and also generate any new topics of interest within the interest database, paragraph 64].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected unser 35 USC 103(a) as being unpatentable over Ganesh (US 2014/0101123 A1) (hereinafter Ganesh) in view of Kurata et al. (US 20180143025 A1) (hereinafter Kurata).
As per claim 12, the rejection of claim 12 is incorporated by claim 1 above. However Ganesh does not disclose wherein the taste information of the user is inferred on a basis of sensing data acquired by a motion sensor configured to detect a motion of the user or a living body information sensor configured to detect living body information of the user. On the other hand, Kurata discloses wherein the taste information of the user is inferred on a basis of sensing data acquired by a motion sensor configured to detect a motion of the user or a living body information sensor configured to detect living body information of the user[The sensor 935 acquires information on the state of the information processing device 900 itself such as the attitude of the casing of the information processing device 900, or acquires information on the surrounding environment of the information processing device 900 such as the brightness and noise around the information processing device 900. The sensor 935 may also include a GPS receiver, which receives a global navigation satellite system (GNSS) signal and measures the latitude, longitude, and altitude of the device, paragraph 154]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ganesh teaching of modifying user preference and event prediction methodology into Kurata’s teaching of action assistance toward coming plan that is optimal for each target user, based on user condition in an indoor environment acquired for each target user participating in the coming plan, because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving automatically predicted and suggestions of nearby events that are related to the predicted user interest to be displayed, the user can quickly find interesting and relevant event information, while reducing the time spent by a user performing unsuccessful internet keyword searches and reading irrelevant search results about events and attractions, as taught by Ganesh.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 29, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167